Exhibit XELR8 HOLDINGS, INC. Announces Fourth Quarter and 2008 Annual Financial Results · 53% Increase in Net Sales as compared to last year · 65% Increase in Gross Profit as compared to last year March 31, 2009 – Denver CO.- XELR8 Holdings, Inc. (OTCBB: XELR), a provider of functional foods, beverages and nutritional supplements, announced today it’s 2008 Financial results for the year ended December 31, 2008. Financial and operational highlights for fourth quarter and year ended December 31, 2008: · Revenues increased 25% in the fourth quarter and 53% for the year ended December 31, 2008 · Gross profit was $1.1 million in the fourth quarter and $5.7 million for the year ended December 31, 2008, improvements of 30% and 65% respectively compared to same periods one year ago · Cash and cash equivalents were $1.6 million as of December 31, 2008 Total revenue for the fourth quarter ended December 31, 2008 was $1.45 million, a 25% increase compared to total revenue of $1.17 million for the fourth quarter ended December 31, 2007. Gross profit grew to $1.1 million for the three months ended December 31, 2008, up 30% from $0.8 million in the prior year period. Gross margin in the quarter was 79%, an improvement from 69% in the same quarter one year ago, due to increased sales of Bazi, which carries a higher gross margin compared to the legacy products. Net loss for the three months ended December 31, 2008, decreased 47% to $0.34 million, or $(0.03) per share, compared to a loss of $0.64 million, or $(0.04) per share, in the prior year. Total revenue for the year ended December 31, 2008 was approximately $7.4 million, an increase of 53% compared to total revenue of $4.9 million for the year ended December 31, 2007. Gross profit improved to $5.7 million for the year ended December 31, 2008, up 65% from $3.5 million in the prior year period. Gross margin for the year was 77%, an improvement from 72% in the same period one year ago, due to increased sales of Bazi, which carries a higher gross margin compared to the legacy products. Net loss for the year ended December 31, 2008, decreased 35% to $2.1 million, or $(0.14) per share, compared to a loss of $3.2 million, or $(0.23) per share, in the prior year period. John Pougnet, XELR8 Holdings CEO said “We are very pleased to report record sales numbers for the year, with both large increases in sales and gross profit margins from 2007. Our operating plan for 2009 is focused on the continued growth and market penetration of Bazi™, and increasing the number of independent distributors and customers, growing revenues, and generating gross profits.” “Our increase in sales reflect the continued growth of our Bazi product. Bazi represented 92% of sales for the year ended December 31, 2008.We feel that through our continued incentive and bonus programs offered to our distributors, Bazi sales will continue to grow strongly in 2009. The number of distributors continues to grow, and we continue to see no reason why that should not continue in the upcoming year.As we move forward into 2009, we believe we will move closer to achieving our goal of achieving positive cash flow, as well as increasing shareholder value.” concluded Mr.
